This action was brought originally in the Crawford. Probate Court by A. G. Stoltz as executor in an effort to sell real estate in order to provide funds with which to pay the debts and carry out the provisions of the will.
A demurrer to the petition was sustained by the Probate Court, which ruling was affirmed by the Common Pleas and Court of Appeals.
The decision of the courts was passed upon 10812 GC. which provides that no order of court is required where authority is conferred upon the executor by the will, the theory being that therefore the Probate Court has no jurisdiction to consider the petition and grant the order of sale prayed for.
The executor in the Supreme Court contends that 10812 GC. does not deprive the Probate Court rfom granting an order of sale of real estate pursuant to the filing of a petition.